
	

114 HR 4972 IH: Expanding Penalty Free Withdrawal Act of 2016
U.S. House of Representatives
2016-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4972
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2016
			Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the availability of penalty-free distributions
			 to unemployed individuals from retirement plans.
	
	
 1.Short titleThis Act may be cited as the Expanding Penalty Free Withdrawal Act of 2016. 2.Expansion of exception for penalty on early distributions to unemployed individuals from retirement plans (a)In generalSection 72(t)(2) of such Code is amended by adding at the end the following new subparagraph:
				
					(H)Long-term unemployment distributions
 (i)In generalDistributions to an individual after separation from employment— (I)if such individual has received unemployment compensation for 26 consecutive weeks under any Federal or State unemployment compensation law by reason of such separation (or, if less, for the maximum period for which unemployment compensation is available under State law applicable to the individual), and
 (II)if such distributions are made during any taxable year during which such unemployment compensation is paid or the succeeding taxable year.
 (ii)Distributions after reemployment; self-employed individualsRules similar to the rules of clauses (ii) and (iii) of subparagraph (D) shall apply for purposes of this subparagraph.
 (iii)LimitationClause (i) shall not apply to any distribution to the extent that such distribution exceeds the lesser of—
 (I)$50,000, reduced by the aggregate amount of distributions which are described in clause (i) from all plans of the individual during the 1-year period ending on the day before the date on which such distribution was made, or
 (II)the greater of $10,000 or one-half of the aggregate fair market value (at the time of the distribution) of the individual’s qualified retirement plans (as defined in section 4974(c)) and the nonforfeitable portion the individual’s defined contribution plans.
 (iv)Coordination with distributions to unemployed individuals for health insurance premiumsDistributions shall not be taken into account under this subparagraph if such distributions are described in subparagraph (D)..
 (b)Effective dateThe amendments made by this section shall apply to distributions made after December 31, 2016.  